—Judgment unanimously affirmed without costs. Memorandum: Plaintiffs sole contention on appeal is that various remarks by defense counsel in summation were so unfair and prejudicial as to require a new trial. Plaintiff failed to move for a mistrial until after the jury rendered its verdict, and thus the motion was untimely (see, Taylor v Dayton Suregrip & Shore Co., 64 AD2d 809, 810). Although the remarks by defense counsel were improper, plaintiffs objections to those remarks were sustained *1199by Supreme Court, which immediately gave curative instructions. (Appeal from Judgment of Supreme Court, Erie County, Flaherty, J. — Negligence.) Present — Denman, P. J., Hayes, Pigott, Jr., Callahan and Fallon, JJ.